Citation Nr: 0533716	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  04-20 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an earlier effective date for the award of 
a total rating for post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for myasthenia gravis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

These appeals come to the Board of Veterans' Appeals (Board) 
from a February 2003 and June 2004 RO decisions.  The 
February 2003 decision denied the veteran's claim of service 
connection for myasthenia gravis and granted entitlement to 
service connection for PTSD, assigning a 30 percent rating 
for such as of the date of his claim, April 26, 2002.  In 
June 2004, the RO assigned an increased rating to 100 percent 
for PTSD, effective April 13, 2004.  The veteran appealed the 
effective date awarded for the total rating.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at a personal hearing in June 2005; a copy 
of the transcript of the proceeding is associated with the 
claims file.  

The evidence of record, including correspondence from the 
veteran in June 2004 suggests that he may be claiming service 
connection for myasthenia gravis as being secondary to 
service-connected PTSD.  As this issue has neither been 
developed nor decided by the RO, the matter is REFERRED for 
appropriate action.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran has not been diagnosed with current 
disability recognized by VA as etiologically related to the 
exposure to herbicide agents used in the Republic of Vietnam.  

4.  The veteran is not shown to have manifested myasthenia 
gravis in service or for many years thereafter.  

5.  The preponderance of the evidence is against a finding 
that the veteran's myasthenia gravis is related to his period 
of active service.  

6.  The veteran's service connected PTSD has resulted in 
symptoms sufficient to result in total occupational and 
social impairment since the April 26, 2002 date of claim.


CONCLUSIONS OF LAW

1.  Myasthenia gravis was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

2.  An effective date of April 26, 2002 for the 100 percent 
rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in September 2002 and October 2003 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claims.

The veteran was also provided with a copy of the appealed 
rating decision, as well as May 2004 and October 2004 
Statements of the Case (SOC).  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
post-service VA and private medical records, Social Security 
records, VA examination reports, medical articles and lay 
statements.  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 



Analysis

Earlier Effective Date for Total Rating for PTSD

Service connection for PTSD was established by the February 
2003 rating decision, with a 30 percent evaluation assigned 
April 26, 2002, the date of the claim for service 
connection for this condition.  The veteran appealed the 
evaluation assigned, and a June 2004 rating decision 
awarded a total rating, effective April 13, 2004, the date 
of a VA vocational evaluation.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim for increase for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2005).  

A review of the evidence reveals multiple treatment records, 
examination reports, and medical records from the Social 
Security Administration.  In May 2002 the veteran was 
admitted into the VA day treatment program for PTSD 
treatment.  He complained of depression with frequent crying 
spells, suicidal intent with no present intent or plan, 
interrupted sleep pattern, increased anxiety, isolation, 
avoidance of large crowds and he was short tempered with his 
wife frequently.

A psychological evaluation was performed in conjunction with 
the veteran's claim for Social Security disability benefits 
in August 2002.  The veteran presented with complaints of 
PTSD, depression, anxiety, anger and guilt.  He reported 
suffering from nightmares.  He indicated that he was 
unemployed.  He identified bird watching, walking, and light 
yard work as pleasurable activities.  The veteran 
acknowledged current suicidal and homicidal ideation.  He 
reported frequent self-injurious thoughts.  He reported a 
distrust and avoidance of others and indicated that the 
engaged in compulsive behaviors to avoid others.  He endorsed 
paranoid delusional frameworks.  He reported a belief that 
others were plotting against him and often distrusts their 
motives.  He indicated he suffered from auditory 
hallucinations and indicated the he heard strange noises and 
people sneaking up on him.  

The examiner found that the veteran did not have the ability 
to function in an age-appropriate manner cognitively, 
communicatively, socially, or adaptively at this time.  She 
indicated that if the symptoms of his mental illnesses abate 
or were successfully treated with therapy and/or 
psychopharmacological intervention it would be likely that 
his ability to function appropriately in a day-to-day manner 
would improve to a more acceptable level.  She noted, 
however, that the veteran's symptoms had not appeared to 
respond well to a more acceptable level.  She further noted 
that the veteran's physical limitations still significantly 
restricted his ability to function adequately.  She also 
indicated that the veteran appeared to be both physically and 
mentally incapable of responding appropriately to 
supervision, coworkers, or work pressures in a day-to-day 
work setting.  

In October 2002 and April 2004 the veteran reported at a VA 
vocational rehabilitation evaluations.  The veteran indicated 
that he had been self-employed as a carpenter because he 
could not hold a job or work around other people.  He 
indicated that he last worked in June 2001 when he became 
unable to fulfill his work contracts.  He reported that he 
had significant difficult being around other people and would 
become tense, anxious and quick to react with unprovoked 
outbursts against others.  

The October 2002 examiner observed that the veteran was very 
distractible, had impaired concentration and had difficulty 
focusing on a particular subject.  The examiner also noted 
that the veteran's speech was sluggish, slow and fragmented.  
The examiner also indicated that the veteran was extremely 
impaired in responding appropriately to supervision and to 
co-workers on the job, and in being able to follow work 
instructions.  Based on a review of the veteran's medical 
records and above evaluation, the examiner found that the 
severity of the veteran's symptoms limited his ability to 
process work procedures and instructions that are required in 
competitive employment.  The examiner also noted that the 
veteran's emotional lability prevented him from getting along 
with co-workers without distracting them or exhibiting 
behavioral extremes. 

The April 2002 examiner found that these severe physical and 
psychiatric problems prevented the veteran from being able to 
meet the demands of work on a sustained basis in a 
competitive work environment.  He found that the veteran was 
not employable nor was he feasible for vocational 
rehabilitation due to the severity of the PTSD and his poor 
prognosis for recovery.  

In April 2004 the VA examiner also found that the severity of 
the veteran's symptoms limits his ability to function in a 
competitive environment.  The examiner noted that the 
veteran's marked psychiatric and physical problems prevent 
him from being able to meet the demands of work on a 
sustained bases.  He noted that these marked symptoms had 
been present for over 12 consecutive months and were chronic 
in nature.  He found that the veteran was not employable nor 
was he feasible for vocational rehabilitation due to the 
severity of his physical and PTSD problems.  

The basis for the RO's assignment for the total rating was 
the April 13, 2004 vocational report.  This report is 
consistent with the findings shown in the October 2002 
report, as well as the August 2002 report from the Social 
Security Administration.  The evidence indicates that the 
veteran has not worked since 2001, and the Social Security 
Administration found he was disabled as of February 2002.  
Both dates are prior to the date the veteran filed his claim 
for service connection for PTSD with VA.  While the evidence 
does indicate that his nonservice-connected myasthenia gravis 
clearly plays a part in his unemployment, the evidence 
sufficiently establishes that his PTSD more nearly 
approximates the criteria for a 100 percent rating since the 
date he filed his claim in April 2002.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Therefore, the award of an 
effective date of 
April 26, 2002, for the 100 percent rating for PTSD is 
granted.


Service Connection for Myasthenia Gravis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and myasthenia gravis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era is not warranted for any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 68 
Fed. Reg. 27,630 (May 20, 2003).  The United States Court of 
Appeals for the Federal Circuit has held, however, that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725 (1984), 
does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The veteran's July 1968 pre-induction medical examination did 
not note a history of myasthenia gravis.  The veteran's 
service medical records reveal that on May 11, 1970 he 
complained of general weakness and malaise of three month's 
duration.  The examiner ruled out mononucleosis.  On May 15, 
1970 it was reported that his CBC laboratory results had been 
normal.  It was noted that upon further interviewing, the 
veteran admitted to excessive alcohol intake of up to 3 
fifths per week and poor dietary habits.  He was advised to 
"lay off" alcohol and to pay strict attention to proper 
diet.  He was to return in one to two weeks as needed.  No 
further mention of weakness or malaise was noted.  The 
veteran's July 1972 discharge examination revealed no 
pertinent abnormalities, and only made reference on the 
subjective portion to a prior fracture history and history of 
gonorrhea.  

The veteran's DD Form 214 indicates that he was awarded the 
Republic of Vietnam Armed Forces Meritorious Unit Citation, 
Vietnam Service Medal, Republic of Vietnam Campaign Medal, 
and Navy Unit Commendation.  

The veteran reported for a VA examination in May 1973.  The 
veteran reported fainting at the VA medical center (MC) while 
his blood pressure was being taken.  He indicated that he was 
feeling lightheaded, but did not experience shortness of 
breath.  He indicated that he did suffer from dizzy spells 
while he was in service, which was later attributed to an 
inner ear infection.  The veteran indicated that if he did 
not eat for a prolonged period of time he would feel weak, 
but he did not get weak, sweaty, trembly, or feel like he was 
going to pass out or get dizzy.  Physical examination did not 
reveal any abnormalities.  The examiner could not offer a 
specific neurological diagnosis to explain the veteran's 
symptomalogy.  He found no evidence of progressive or 
expanding intracranial lesion at that time.  

The veteran filed a claim for entitlement to service 
connection for PTSD and myasthenia gravis in April 2002.  

In September 2002 the veteran submitted various internet 
research articles which discuss the relationship between 
stress and autoimmune diseases, as well as the symptoms of 
myasthenia gravis.  

Dr. R.E.H. submitted a November 2003 letter in conjunction 
with the veteran's claim to entitlement to service connection 
for myasthenia gravis.  Dr. R.E.H. noted that he retired from 
medical practice in 1994 and did an extensive study of 
myasthenia gravis and other autoimmune diseases.  He 
indicated that the had evaluated the veteran, reviewed his 
medical records, and had taken an extensive clinical history.  
He found that the veteran was fully disabled because of PTSD 
that has precipitated a severe case of myasthenia gravis.  
Dr. R.E.H. indicated that although the veteran was not 
diagnosed with myasthenia gravis while he was serving in the 
military, it was undeterminable if his complaints of fatigue 
was due to myasthenia gravis.  He indicated that the time 
from the first symptom to diagnosis of myasthenia gravis was 
greater than five years.  

In March 2004 the veteran presented for VA sponsored 
examination for myasthenia gravis.  The VA examiner reviewed 
the veteran's claims file.  The veteran presented with 
complaints of increasing weakness in his extremities and 
eyes.  He also indicated he was having difficulty breathing 
and chewing.  A neurological examination revealed that his 
general motor strength was markedly decreased.  Physical 
examination revealed that his gait was markedly abnormal.  
The examiner diagnosed the veteran's symptoms as myasthenia 
gravis.  He noted that it was not as likely as not that the 
veteran's myasthenia gravis was related to service.  

In a June 2004 letter the veteran indicated he had been 
exposed to herbicides while in service which lead to his 
myasthenia gravis.  He indicated that the first onset of this 
disease was between February and May 1970 when he returned 
from Vietnam.  

During the veteran's June 2005 hearing he indicated that he 
first experienced symptom of myasthenia gravis in March 1970 
while he was on active duty.  He indicated that he had total 
body fatigue and his symptoms were diagnosed as generalized 
weakness and fatigue.  He testified that his symptoms were 
diagnosed as myasthenia gravis in 1994.  
  
With respect to the veteran's contentions regarding Agent 
Orange being the causative factor in his myasthenia gravis, 
the Board notes that this disease is not listed as a disorder 
recognized by the Secretary as being due to herbicide 
exposure.  38 C.F.R. § 3.309(d) (2005).  Thus, presumptive 
service connection on this basis is not warranted.  Moreover, 
no competent medical evidence in the record suggests that his 
disorder is related to Agent Orange exposure.  See Combee, 
supra.

The evidence also clearly shows that he was diagnosed with 
myasthenia gravis in 1994, and there is no evidence of the 
disability manifesting to a degree of 10 percent or more 
within one year following discharge from service.  Therefore, 
service connection for on a presumptive basis as a chronic 
condition is likewise not for consideration.  38 C.F.R. 
§ 3.309(a).

Turning to service connection on a direct basis, the Board 
notes that the veteran's service medical records reveal no 
complaints, findings, or diagnosis of any neurological 
disorder in service, nor was myasthenia gravis noted.  The 
veteran essentially contends that his complaints of general 
weakness and malaise of three months duration on May 11, 1970 
constitutes original symptoms of myasthenia gravis.  A 
private physician, Dr. D.C.P. contends he reviewed this 
service medical record and that he believes the veteran's 
disorder was most likely present in service.  

However, the reverse side of that specific service medical 
record has an entry dated May 15, 1970, in which the veteran 
admitted that he had been using alcohol excessively, up to 
three fifths per week and had poor dietary habits.  No 
mention by Dr. D.C.P. of this report is made.  Moreover, when 
filing his claim, the veteran provided copies of some of his 
service medical records, but the reverse side of the May 11, 
1970 record (i.e. the side showing the May 15, 1970 entry) 
was not included.  Thus, it appears that Dr. D.C.P. did not 
have access to the veteran's entire claims file when 
rendering his opinions, nor even his complete service medical 
records.  Consequently, the Board finds these opinions are 
entitled to less probative weight.  See Madden v. Gober, 123 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).

Similarly, the veteran submitted a statement from Dr. R.E.H., 
who is apparently a member of the International Autoimmune 
Disease Research Foundation, who stated that he evaluated the 
veteran, reviewed his medial records and took an extensive 
clinical history.  He stated that it is a fact that the 
veteran was not diagnosed with myasthenia gravis while 
serving in the military, and that it is "not knowable if his 
fatigue at that time was not indeed due to [myasthenia 
gravis]."  This opinion is purely speculative, and entitled 
to little probative weight.  Id.

Conversely, the VA examiner, during the March 2004 
neurological examination, reviewed the entire claims file, 
took a detailed history from the veteran, including the 
veteran's contention that he had symptoms of the disorder 
during service, and physically examined the veteran.  The 
examiner also noted the veteran's 30-year history of working 
as a carpenter.  The examiner concluded that following all of 
the above, including review of service medical records, it 
was not as likely as not that the myasthenia gravis is 
related to active service.  As this opinion was made after a 
review of the claims file, which included all of the service 
medical records, a VA neurological examination shortly after 
service, and the private and VA treatment records and 
opinions, the Board finds this opinion entitled to the 
greatest probative weight.  

In summary, the preponderance of the evidence is against the 
claim for service connection for myasthenia gravis on a 
direct basis, and the evidence fails to establish that the 
disorder may be service connected on a presumptive basis as a 
chronic condition or as due to Agent Orange exposure.  Thus, 
the claim for service connection is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).   



ORDER

Entitlement to an evaluation of 100 percent for PTSD is 
granted, effective April 26, 2002.  

Entitlement to service connection for myasthenia gravis is 
denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


